Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination on the merit.


Claim Objections
Claims 18 and 19 are objected to because each claim needs a comma following “Na2Ti6O13” in line 7. 
Claims 12 and 14 are objected to because the claims do not provide the full name of “NVP” as Na3V2(PO4)3. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 2-5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 12 and 14 recite formulas with subscripts a-g, all of which include the value of 0, and do not require specific elements to compose the claimed active materials. The claims are indefinite as they do not clearly point out and distinctly define the active material compositions, which Applicant regards as the invention. Claims 15-19 are rejected for depending on the indefinite claim 14. For examination purposes, Na and at least one of the metals in each formula are present and balanced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301097 to Li et al.
	Regarding claim 1, Li et al. teaches a sodium-ion battery comprising: 
a cathode for the sodium-ion battery; 
an anode for the sodium-ion battery; 
a separator (abstract; [0026]; [0033]; [0039]); and 
an electrolyte comprising a salt, e.g. NaBF4, and a glyme solvent ([0033]; [0034]). 
Even though Li et al. does not expressly teach an example comprising the NaBF4 salt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the NaBF4 salt in the sodium-ion battery as suggested by Li et al. and the skilled artisan would have obtained expected results applying a known element to a known composition. Since the prior art teaches all of the claimed components, the prior art battery is expected to be non-flammable and have an average voltage of from 1.5 V to 6.0 V and coulombic efficiency after 5 charge/discharge cycles of at least 90% as claimed.
Regarding claims 2-4, since the prior art teaches all of the claimed components in the sodium-ion battery, the prior art battery is expected to have all the claimed properties.
	Regarding claim 5, Li et al. teaches that the concentration of the salt in the electrolyte composition may be from 0.1 to 10, more particularly 0.5 to 5, M ([0033]), which overlaps with the claimed ranges. 	A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
	Regarding claims 6 and 7, Li et al. teaches that the glyme solvent is, e.g. tetraethylene glycol dimethyl ether ([0034]), i.e. tetraglyme.
	Regarding claims 10 and 11, Li et al. teaches that illustrative salts include inorganic sodium salts such as NaPF6, NaBF4, NaClO4, and NaAsF6, and that the concentration of the salt in the electrolyte composition may vary, for example, from 0.1 to 10, more particularly 0.5 to 5, M ([0033]). Although Li et al. does not expressly teach that the salt further comprises one or more salts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used more than one of the taught salts in the given concentration range, motivated by the fact that Li et al. teaches the claimed salts in an overlapping range of concentration and so the skilled artisan would have obtained expected results combining known elements in a known composition. 
	Regarding claim 12, Li et al. teaches that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0036]).
Regarding claim 13, Li et al. teaches that the anode comprises an active material, e.g. hard carbon ([0028]). 
	Regarding claims 14, 15, 18, and 19, Li et al. teaches that that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0036]) and that the anode comprises an active material, e.g. hard carbon ([0028]). Although Li et al. does not expressly teach an example of an active material pair of the two, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed NVP//hard carbon combination as suggested by Li et al. and the skilled artisan would have obtained expected results combining known elements in a known product. 

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0072151 to Zhang et al.
            Regarding claim 1, Zhang et al. teaches a sodium-ion battery comprising: 
a cathode for the sodium-ion battery; 
an anode for the sodium-ion battery; 
a separator (abstract; [0010]; [0062]); and 
an electrolyte comprising a salt, e.g. NaBF4 ([0056]), and a glyme solvent, e.g. tetraglyme ([0055]).
Even though Zhang et al. does not expressly teach an example comprising the glyme solvent and the NaBF4 salt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the named salt and solvent in the sodium-ion battery as suggested by Zhang et al. and the skilled 
            Regarding claims 2-4, since the prior art teaches all of the claimed components in the sodium-ion battery, the prior art battery is expected to have all the claimed properties.
	Regarding claim 5, Zhang et al. teaches the electrolyte having a salt concentration ≥ 2.5 M ([0009]), which at least overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5].
            Regarding claims 6 and 7, Zhang et al. teaches that the glyme solvent is, e.g. tetraglyme ([0055]).
	Regarding claims 8 and 9, Zhang et al. teaches that the solvent is a mixture of solvents e.g. 1,2-dimethoxyethane (DME) and tetrahydrofuran (THF) ([0055]).
	Regarding claim 10, Zhang et al. teaches that the salt is a mixture of salts, e.g. NaBF4 and NaAsF6 ([0056]). 
Regarding claim 11, Zhang et al. teaches that the electrolyte having a salt concentration ≥ 2.5 M ([0009]), which at least overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5].
Regarding claim 12, Zhang et al. teaches that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0071]).
            Regarding claim 13, Zhang et al. teaches that the anode comprises an active material, e.g. Na metal or TiO2 ([0065]). 
Regarding claims 14-16, 18, and 19, Zhang et al. teaches that that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0071]) and that the anode comprises an active material, e.g. Na metal or TiO2 ([0065]). Although Zhang et al. does not expressly teach an example of an active material pair, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed NVP//Na metal or NVP//TiO2 combination as suggested by Zhang et al. and the skilled artisan would have obtained expected results combining known elements in a known product. 
Regarding claim 20, Zhang et al. teaches that fluoroethylene carbonate is used as a solvent or one of the solvents in the electrolyte ([0055]), which reads on the claimed additive.

Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 14 above, in view of CN 104966813 to Cui et al. (machine translation provided for citation).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 14 above, in view of CN 104966813 to Cui et al. (machine translation provided for citation).
Regarding claims 16 and 17, Li et al. or Zhang et al. do not teach the claimed cathode and anode pairs.
Cui et al. also relates to a sodium ion battery and teaches that the sodium ion battery comprises a negative electrode sheet comprising graphite ([0010]; [0011]) and a positive electrode sheet comprising an active material, e.g. Na3V2(PO4)3 ([0015]).
	It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combination of NVP//graphite in the sodium-ion battery of the prior art, motivated by the fact that Cui et al. demonstrates the known combination of electrode active materials in a similar battery and so the skilled artisan would have obtained expected results combining known elements in a known product. 
Regarding claims 8 and 9, although Li et al. and Cui et al. do not expressly teach that the glyme solvent further comprises one or more solvents, it have been obvious to . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, in view of CN 107171020 to Zhou et al. (machine translation provided for citation).
	Regarding claim 20, Li et al. does not expressly teach that the electrolyte further comprises an additive selected from one or more of the group consisting of Iluoroethylene carbonate (FEC), vinylene carbonate (VC), vinyl ethylene carbonate (VEC), and adiponitrile.
	Zhou et al. also relates a sodium ion battery and teaches a non-aqueous electrolyte containing dinitrile or polynitrile functional additives, e.g. adiponitrile ([0007]; [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as adiponitrile in the electrolyte of the sodium-ion battery of Li et al., motivated by the fact that Zhou et al. teaches that the additive forms a stable layer on the surface of the positive electrode and the protective film inhibits the generation of gas during storage and charging and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725